Citation Nr: 1720904	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  12-18 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel
INTRODUCTION

The Veteran served in the United States Army from August 1978 to August 1981; and from March 1986 to February 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In November 2013, the Veteran testified before the undersigned at a videoconference hearing; a transcript is of record. 

In August 2014, the Board remanded the Veteran's claims for further development.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Board remanded the appeal for further development including additional examinations.    

In April 2015, the Veteran underwent VA examinations.  With regard to hemorrhoids, the examiner only noted that his service treatment records were silent for any complaints related to hemorrhoids, and concluded that hemorrhoids were less likely than not related to his military service.  With regard to the right hand, the examiner noted a diagnosis of crush injury to the right hand in the 1980s, and his in-service treatment of a right hand crush injury, a crush injury to the right hand in the 1990s, and a fractured right forearm and wrist injury in 2014.  After discussing the radiological findings, the examiner opined that the current X-ray findings were not related to his in-service injury, but that there were due to his post-service crush injury.

The examiner merely relied on the lack of treatment records for hemorrhoids in the service treatment records, and there is no discussion of the Veteran's reports of in-service symptoms and treatment, including the use of hemorrhoidal cream.  Similarly, the examiner failed to discuss the Veteran's lay statements concerning the continuity of right hand symptoms following his in-service crush injury.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (an examination is inadequate if the examiner relies on the absence of evidence of disability in the service treatment records, and does not account for competent lay testimony as to onset and continuity of symptoms, to provide a negative opinion).  Finally, insofar as the examiner related the Veteran's current right hand disorder to his post-service crush injury, the examiner failed to provide any rationale explaining why the current radiologic findings were more likely than not related to the crush injury in the 1990s.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clearly conclusions with supporting data, but also a reasonable medical explanation connecting the two); see also Stefl v. Nicholson, 21 vet. App. 120, 124 (2007) (stating that a medical opinion support is conclusion with an analysis that the Board can consider and weigh against contrary opinions).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination to determine whether a current right hand disability or hemorrhoids are the result of a disease or injury in active service, to include his in-service injuries to his right hand.  The examiner should review the claims file, including this remand.  Any indicated tests must be conducted.

The examiner should offer an opinion as to the following:

Is it at least as likely as not (i.e., a 50 percent or greater probability) that any current right hand disability and/or hemorrhoids (a current disability is one shown at any time since 2011, even if not shown on the current examination), had its onset during, or is otherwise caused or aggravated by a disease or injury in active service, to include his October 1980 and December 1980 hand and finger injuries?

The examiner must consider the Veteran's reports of symptoms prior to his post-service hand injuries; his report of being told he had hemorrhoids in service with occasional symptoms since; his use of hemorrhoidal creams during service and right hand symptoms following the October 1980 and December 1980 in-service injuries.

The examiner should provide reasons for all opinions.

4.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

